Citation Nr: 1432993	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased disability rating for chondromalacia left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for chondromalacia right knee, status post arthroscopic surgery, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran has been awarded temporary total evaluations for his service-connected right knee disability from September 30, 2008 to December 31, 2008 and from May 12, 2009 to July 31, 2009, and for his left knee disability from September 30, 2008 to December 31, 2008. 

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file. The Veteran submitted additional evidence with a waiver of initial RO consideration. See 38 C.F.R. § 20.1304 (2013). 

Additionally, in a June 2012 decision, the Board denied an increase for the Veteran's right and left knee disabilities.  The Veteran subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court remanded the issues of entitlement to increased rating for the right and left knee disabilities so that the Board could readjudicated the claims.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the July 2013 VA examination, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by pain, swelling, disturbance of locomotion, and functional limitation.  His knee flexion is not limited to 30 degrees.

2.  The Veteran's left knee extension is limited to 10 degrees.

3.  The Veteran's right knee disability is manifested by by pain, swelling, disturbance of locomotion, and functional limitation.  His knee flexion is not limited to 30 degrees.

4.  The Veteran's right knee extension is limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Codes 5024, 5260 (2013).

2.  The criteria for a separate rating of 10 percent for limitation of extension of the left knee are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Code 5261 (2013).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2013).

4.  The criteria for a separate rating of 10 percent for limitation of extension of the right knee are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2007, November 2007, and January 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, in May 2014 VA sent the Veteran an additional notice to inform him that the Court of Appeals for Veterans Claims had remanded the decision regarding increased ratings for his bilateral knee condition for readjudication by the Board.  The letter notified the Veteran that he had an opportunity to submit additional evidence in support of his appeal before readjudication.  He was informed that he had 90 days to submit additional information.  In June 2014, the Board received the Veteran's response, which indicated that he did not have any additional evidence to submit and that he waived his right to have the case remanded to the AOJ and asked that the Board proceed with the adjudication of his appeal.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in October 2007, December 2007, February 2011, and October 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

The Veteran's 10 percent disability rating is pursuant to Diagnostic Code 5024.  This Diagnostic Code 5024 is for tenosynovitis; the rating schedule specifies that "diseases listed under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative."  38 C.F.R. § 4.71a (2013).  Diagnostic Codes 5260 and 5261 are for limitation of leg flexion and extension.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, provide the criteria for rating knee and leg disabilities.  

The knee is considered a major joint. 38 C.F.R. § 4.45(f) (2013). The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).

Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees, and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations. 38 C.F.R. § 4.45.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2012). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2013).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2013).  

Moreover, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under DC 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's knee disabilities.  See, e.g.,Vasquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (Use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (Use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, the Veteran's knee symptoms of pain, tenderness, swelling, effusion, stiffness and crepitus would be contemplated by the criteria for a 10 percent under DC 5003 and DC 5010.  38 C.F.R. § 4.14 (2013).

Turning to the evidence of record, the Veteran filed a claim for an increased rating for his knee disorders in July 2007.  He underwent a VA examination in October 2007.  The Veteran reported that his knee disorder began in service and has worsened since that time.  He claimed that he had to leave his job as a bread distributor because he was unable to drive or perform other duties of his employment.  He uses bilateral knee braces and a cane as assistive devices for ambulation.  The Veteran is unable to stand for more than 15-30 minutes and is only able to walk a quarter mile.  

A physical examination showed no deformity, instability, weakness, dislocation, or subluxation.  He reported pain, giving way, tenderness, stiffness, and locking.  The Veteran experiences severe flare-ups weekly.  During bilateral knee flares, the Veteran cannot do prolonged walking, lifting, carrying, or sitting.  As a result, he is unable to perform the duties of his job. 

Range of motion for the right knee was measured as follows:  0 to 90 degrees of flexion, with pain at 60 degrees; and 0 degrees of extension with no pain.  Range of motion of the left knee was: 0 to 60 degrees of flexion with pain at 50 degrees, and extension to 0 degrees.  There was no loss of bone, inflammatory arthritis, or ankylosis.  The primary symptoms were tenderness, painful movement, abnormal motion, and guarding.  An x-ray showed normal knees bilaterally.  

In September 2008, the Veteran underwent an arthroscopy, partial lateral meniscetomy, three compartment synovectomy, and a lateral release of the right knee.  On the left knee, the Veteran underwent an arthroscopy, lateral meniscetomy, synovectomy, and lateral release.  His post-operative diagnoses with bilateral meniscus tears, and mild chondromalacia, right medical femoral dondyle with bilateral synovitis.  

A January 2010 orthopedic consultation showed that the Veteran complained of bilateral knee pain.  The Veteran stated that he continued to experience pain of the right knee, which had not improved since his May 2009 surgery.  He reported being unable to kneel and had pain with prolonged flexion of both knees.  On the right side, the Veteran had swelling and lateral and posterior pain, especially with bending. He denied episodes of locking. He uses a brace.  

Upon physical examination, the physician noted the Veteran walked with antalgic gait, with limited flexion of both knees.  Range of motion of both knees was 0 to 120 degrees.  There was minimal lateral joint tenderness with crepitus and pain with patellar compression.  No instability was noted. 

In May 2010, the Veteran's range of motion of the knees was 0 to 110 degrees bilaterally.    No effusion or laxity was noted.  There was bilateral tenderness and lateral grinding on the right with a slightly antalgic gait.  

At a Board hearing in June 2010, the Veteran testified that his bilateral knee disorder prevents him for performing the duties of his employment and has resulted in disciplinary action.  He also stated that he is unable to bowl, an activity he enjoys.     

In a February 2011 orthopedic consultation report, the physician recorded instability, popping, and grinding of the bilateral knees.  Then, a VA examination was conducted in February 2011.  The Veteran reported chronic knee bilateral knee pain.  He uses bilateral braces and a cane for support.  His reported symptoms included giving way, instability, pain, stiffness, weakness, incoordination, locking, swelling, tenderness, and moderate weekly flare-ups.  The Veteran is unable to stand for more than a few minutes and is able to walk a quarter mile.  

A physical examination revealed the following: the Veteran's left knee showed no crepitation, mass, clicking or snapping, instability, or meniscus abnormality. The examiner noted grinding and patellar pain. On the right, the examiner found grinding and subpatellar tenderness.  There was no objective evidence of crepitation, clicking and snapping, instability, or abnormality.  

Range of motion of the left knee was 0 to 135 degrees with objective evidence of pain at 100 degrees. Range of motion of the right knee was 0 to 120 degrees with objective evidence of pain at 90 degrees.  No additional limitation of motion was shown following repetitive movement.  The Veteran's bilateral knee disorder caused pain and decreased mobility and severely limited his shopping exercise, sports, recreation, and traveling and moderately limited his driving.   

Finally, in July 2013, the Veteran was afforded another VA examination for his bilateral knee disabilities.  The Veteran denied flare-ups.  Upon range of motion testing, the Veteran had right knee flexion to 110 degrees, with painful motion beginning at 100 degrees.  His right knee extension was limited to 10 degrees with no objective evidence of painful motion.  In the left knee, the Veteran had extension to 95 degrees with painful motion beginning at 90 degrees.  Again, his extension was limited to 10 degrees with no extension of painful motion.  The Veteran's range of motion was not additionally limited by repetitive testing.  With regard to functional loss, the Veteran reported less movement, weakened movement, excess fatigability, and incoordination in both knees.  Additionally, he complained of pain, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran exhibited 4/5 strength in both knees during extension and flexion.  His anterior instability, posterior instability,  and medial-lateral instability were all normal.  Additionally, there was no evidence of subluxation or dislocation.  The Veteran reported a history meniscal tears in both knees, frequent episodes of locking, frequent episodes of joint pain, and frequent episodes of joint effusion in both knees.  Arthritis was shown in both knees.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  During the treatment note discussed above, the Veteran's left knee had flexion limited at most to 50 degrees, as demonstrated during the October 2007 treatment note.  Additionally, his right knee was limited by pain at most to 60 degrees.  The flexion of the Veteran's knee must be limited to 45 degrees in order to warrant a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  

Given the above, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5261 for limitation of extension.  The Veteran's extension was limited to 10 degrees bilaterally during his July 2013 examination and limitation of extension to 10 degrees warrants a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

However, the Board finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use either knee.  The Board notes that the Veteran reported pain, and limits to his shopping exercise, sports, recreation, traveling, and driving.  However, he did not have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use.  There is no evidence which suggests, that, on repetitive use, either knee was restricted by pain or other factors to only 45 degrees flexion, the criteria for a 10 percent rating, or restricted such that any separate compensable rating for extension would be warranted.  Thus, even considering the effects of pain on use, the evidence does not show that either knee was limited in motion to 45 degrees flexion, and thus the requirements a rating in excess of 10 percent for either knee is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Furthermore, although the Veteran has contended that the 10 percent disability ratings do not compensate him for functional loss, the Board notes that functional loss was the basis of the initial assignment of the disability rating.  As discussed above, the rating criteria for Diagnostic Code 5024 has been used to rate the Veteran in this case.  Diagnostic Code 5024 is based on limitation of motion.  The rating criteria expressly state that when the limitation of motion is noncompensable, as it is in the case, a 10 percent rating is applied.  Additionally, the list of findings that are used to objectively confirm limitation of motion is preceded by the term "such as" and therefore permits consideration of the Veteran's other symptoms of his right knee disability.  To this end, the Board has considered all of the Veteran's treatment records as well as the Veteran's subjective complaints of pain, swelling, grinding, and difficulty with certain activities.  The Board has also contemplated the Veteran's many surgeries on his knees.  Thus, the Board finds that all of the evidence, taken together, shows that the Veteran is entitled to the assigned 10 percent rating, and no more, for each of his bilateral knees.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during relevant period in question.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013); see also Fenderson, supra. 

Moreover, the Board notes that separate 10 percent ratings for instability in both the right and left knee were assigned in the June 2012 decision.  The ratings were warranted based on the Veteran's contentions that he experiences instability and giving way in both knees, and his use of braces and a cane to support his mobility.  Additionally, in February 2011, a physician recorded instability.  Therefore, 10 percent ratings were assigned on this basis in accordance with Diagnostic Code 5257.  

The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disabilities and entitle him to a higher rating, but has found none.  As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated/removed semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, 5258, or 5259.  

As there is no medical evidence supporting an increased rating for the knee disability, there also is no basis for a staged rating.  The claim for increased ratings for the bilateral knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the knee disabilities, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

The Board has also considered whether the Veteran's left or right knee disability presented an exceptional or unusual disability picture during the period on appeal as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 10 percent rating for his left and right knee disabilities contemplated his subjective complaints of pain as well as his functional impairment.  There was no evidence that either knee disability was manifested by compensable limitation of extension, subluxation, frequent episodes of locking and effusion, or ankylosis.  Additionally, as the entire basis for the Veteran's 10 percent ratings were based on his subjective complaints and functional impairment, the Veteran's subjective complaints were included in the for both his left and right knee.  As a result, the evidence shows that the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An increased disability rating in excess of 10 percent for chondromalacia left knee is denied. 

A separate 10 percent rating for limitation of extension of the left knee is granted, subject to the law and regulation governing the payment of monetary benefits.

An increased disability rating in excess of 10 percent for chondromalacia right knee, status post arthroscopic surgery is denied. 

A separate 10 percent rating for limitation of extension of the right knee is granted, subject to the law and regulation governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


